DETAILED ACTION
Applicant’s amendment and arguments filed August 19, 2022 is acknowledged.
Applicant’s amendment has overcome the previous rejection under 35 U.S.C 101.
Claims 1, 4, 8, 9, and 12 have been amended.
Claims 2, 3, 7, 10, and 11 are cancelled.
Claims 1, 4-6, 8, 9, and 12-15 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  on lines 13-14 of claim 1, replace “…act a master node…” with --act as master node--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8, 9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic (U.S. Patent Application Publication # 2010/0146174 A1) in view of MO et al.  (hereinafter Mo) (U.S. Patent Application Publication # 2020/0162283 A1).
Regarding claims 1, 8, and 9, Djordjevic teaches and discloses a redundancy master node and method of controlling communication over a Local Interconnect Network, LIN, bus (5, figure 1) ([0008]; [0016]; figure 1), the method comprising: the redundancy master node (7, figure 1) detecting whether or not a first master node (1, figure 1) responds to data transmitted over the LIN bus ([0007]; [0010]; teaches determining a check of a command data transmitted over the bus and failure of the master device); wherein in case the first master node does not respond, the redundancy master node acts as master node on the LIN bus (figure 1; [0010]; [0019]; claim 4; “…connecting a redundancy master to the bus; and switching over to the redundancy master in an event of failure of the authorized master…”);
However, Djordjevic may not expressly disclose wherein the detecting comprises: detecting a wakeup frame being transferred on the LIN bus; and detecting whether or not the first master node responds to the wakeup frame within a set time period (T); wherein in case the first master node does not respond within the set time period (T), the redundancy master node acts as master node on the LIN bus; and wherein the redundancy master node acts as the master node during a current LIN bus communication cycle and again detects whether or not the first master node responds to a next issued wakeup frame within the set timer period (T) to determine whether to continue to act a master node on the LIN bus.
Nonetheless, in the same field of endeavor, Mo teaches and suggests wherein the detecting comprises: detecting a wakeup frame (heartbeat packet) being transferred on the LIN bus (bus/channel); and detecting whether or not the first master node (Active master node; figure 4) responds to the wakeup frame within a set time period (T) (heartbeat period); wherein in case the first master node does not respond within the set time period (T), the redundancy master node (Standby master node; figure 4) acts as master node on the LIN bus; and wherein the redundancy master node acts as the master node during a current LIN bus communication cycle and again detects whether or not the first master node responds to a next issued wakeup frame within the set timer period (T) to determine whether to continue to act a master node on the LIN bus ([0074]; “…Two master nodes are set up in a network, one is an active master node, and the other is a standby master node. When the active master node is faulty, the standby master node works instead to undertake functions of the previous active master node…”; [0078]; [0083]; teaches the continuous monitoring and detection of heartbeat packets on the bus/channel during a heartbeat period in order to determine fault, and a standby master node working to undertake the functions of the active master node when the master node is faulty).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate monitoring and detection of heartbeat packets on the bus/channel during a heartbeat period in order to determine fault and a standby master node working to undertake the functions of the active master node when the master node is faulty as taught by Mo with method and apparatus of a master node and redundancy master node on a LIN bus as disclosed by Djordjevic for the purpose of providing network redundancy design, as suggested by Mo.

Regarding claims 4 and 12, Djordjevic, as modified by Mo, discloses the claimed invention, but may not expressly disclose detecting whether or not the first master node has failed to respond to the wakeup frame within a set time period (T) for a set number (N) of consecutive wakeup frames having been transferred on the LIN bus; wherein in case the set number (N) has been reached, the redundancy master node acts as master node on the LIN bus.
Nonetheless, Mo further teaches and suggests detecting whether or not the first master node has failed to respond to the wakeup frame within a set time period (T) for a set number (N) of consecutive wakeup frames having been transferred on the LIN bus; wherein in case the set number (N) has been reached, the redundancy master node acts as master node on the LIN bus ([0074]; [0078]; [0083]; teaches monitoring and detection of heartbeat packets on the bus/channel during a heartbeat period in order to determine fault, and a standby master node working to undertake the functions of the active master node when the master node is faulty).

Regarding claims 5 and 13, Djordjevic, as modified by Mo, further teaches and suggests wherein in case the first master node responds to data transmitted over the LIN bus, the redundancy master node remains silent or acts as a slave node on the LIN bus (figure 1; [0010]; [0019]; claim 4; “…connecting a redundancy master to the bus; and switching over to the redundancy master in an event of failure of the authorized master…”).

Regarding claim 15, Djordjevic, as modified by Mo, further teaches and suggests a vehicle comprising a LIN network to which the redundancy master node of claim 9 is connected (motor vehicle; [0003]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic (U.S. Patent Application Publication # 2010/0146174 A1) in view of MO et al.  (hereinafter Mo) (U.S. Patent Application Publication # 2020/0162283 A1), and further in view of Gomez et al. (hereinafter Gomez) (U.S. Patent Application Publication # 2013/0211552 A1).
Regarding claims 6 and 14, Djordjevic, as modified by Mo, discloses the claimed invention, but may not expressly disclose the redundancy master node receives a message from the first master node that the first master node is ready to resume a role as master node on the LIN bus.
	Nonetheless, in the same field of endeavor, Gomez teaches and suggests the redundancy master node receives a message from the first master node that the first master node is ready to resume a role as master node on the LIN bus (abstract; claim 1; teaches exchange message designating roles).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate exchange message designating roles as taught by Gomez with method and apparatus as disclosed by Djordjevic, as modified by Mo, for the purpose of for providing redundancy for master devices, as suggested by Gomez.

Response to Arguments
Applicant’s arguments, filed August 19, 2022, with respect to the rejection(s) of claim(s) 1, 4-6, 8, 9, and 12-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MO et al. (U.S. Patent Application Publication # 2020/0162283 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 26, 2022